PLAN OF EXCHANGE
BY WHICH
GFR PHARMACEUTICALS INC.
(a Nevada corporation)
SHALL ACQUIRE
NEW CENTURY SCIENTIFIC INVESTMENT LTD.
(a corporation organized under the laws of the Peoples’ republic of China)





I. RECITALS                                               1


1. The Parties to this
Agreement:                                                                     1
(1.1) GFR Pharmaceuticals
Inc.                                                                     1
(1.2) New Century Scientific Investment
Ltd.                                                    1
. (1.3) Richard
Pierce                                                                                 
1
 
2. Capital of the
Parties:                                                                            
1
(2.1) The Capital of
GFRP                                                                      1
(2.2) The Capital of New Century Scientific Investment
Ltd.                                                  1


3. Transaction Descriptive
Summary:                                                            1


4. SEC
compliance.                                                                                   
2


5. Nevada
compliance.                                                                             2


6. Audited Financial
Statements.                                                                    2


II. PLAN OF EXCHANGE                                        3


1. Conditions Precedent to
Closing.                                                                       7
(1.1) Shareholder
Approval.                                                             7
(1.2) Board of
Directors.                                                                       
7
(1.3) Due Diligence
Investigation.                                                           7
(1.4) The rights of dissenting
shareholders,                                                              7
(1.5) All of the terms, covenants and
conditions                                                              7
(1.6) The representations and
warranties                                                                   7
(1.7) Certification of
GFRP                                                                            
3
(1.8) Certification of New Century                            4
(1.9)_Certification of Mr.
Pierce                                                                                  
4
(1.10) Absence of GFRP Liabilities, Corporate Name Rights and Transaction
Fees.                                                  5
(1.11) Delivery of Audited Financial
Statements                                                       5
(1.12) Subsidiary
Transfer                                                                    5
(1.13) Assignment of Subsidiary
Debt                                                               5
(1.14) Share
Transfer                                                                            
6
(1.15) Appointment of
Nominee                                                                  6


2. Conditions Concurrent and Subsequent to
Closing.                                                       9
(2.1) Delivery of Registered Capital of New
Century.                                                      9
(2.2) Acquisition Share Issuance and Purchase of Common
Stock                                              9
(2.3) Resignation of Richard Pierce and Appointment of New Century
Nominee                                     10
3. Plan of
Exchange                                                                                 
10
(3.1) Exchange and
Reorganization:                                                              10
    (3.2) Delivery of Common
Stock:                                                                       10
(3.3) Issuance of Common
Stock:                                                                      10
(3.4) Closing/Effective
Date:                                                               10
(3.5) Surviving
Corporations                                                                     
10
    (3.6) Rights of Dissenting
Shareholders:                                                                        
10
(3.7) Service of Process and
Address:                                                                      10
(3.8) Surviving Articles of
Incorporation:                                                                11
(3.9) Surviving
By-Laws:                                                                    11
(3.10) Further Assurance, Good Faith and Fair
Dealing:                                                   11
(3.11) General Mutual Representations and
Warranties.                                                   11
(3.11.1) Organization and
Qualification.                                                        11
(3.11.2) Corporate
Authority.                                                                 11
(3.11.3) Ownership of Assets and
Property.                                                               11
(3.11.4) Absence of Certain Changes or
Events.                                                   11
(3.11.5) Absence of Undisclosed
Liabilities.                                                      13
(3.11.6) Legal
Compliance.                                                                    
13
(3.11.7) Legal
Proceedings.                                                                    13
(3.11.8) No Breach of Other
Agreements.                                                                                                           
13
(3.11.9) Capital
Stock.                                                                            
13
(3.11.10) SEC Reports, Liabilities and
Taxes                                                               13
(3.11.11) Brokers' or Finder's
Fees.                                                                       14
(3.11) Miscellaneous
Provisions                                                                                 
14
(3.11.1)                                                                                     
14
(3.11.2)                                                                          14
(3.11.3)                                                                                     
15
(3.11.4)                                                                             
15
(3.11.5)                                                                                     
15
(3.11.6)                                                                                      15


4.
Termination.                                                                                                        
15


5.
Closing                                                                                                         
15


6. Merger
Clause                                                                                     
16
 
Signatures                                                                                17








The Remainder of this Page is Intentionally left Blank 
 
 

--------------------------------------------------------------------------------




PLAN OF EXCHANGE
BY WHICH
GFR PHARMACEUTICALS INC.
(a Nevada corporation)
SHALL ACQUIRE
NEW CENTURY SCIENTIFIC INVESTMENT LTD.
(a corporation organized under the laws of the Peoples' Republic of China)


ADJUSTMENTS: lead This Plan of Exchange (“Agreement” or “Plan of Exchange”) is
made and dated as of this 26th day of June, 2006, and is intended to supersede
all previous oral or written agreements, if any, between the parties, with
respect to its subject matter. Notwithstanding the foregoing, it is subject to,
and shall be interpreted together with the Letter of Intent, dated June 6, 2006
("LOI"), and the Escrow Agreement, dated June 20, 2006 ("Escrow Agreement").
This Agreement anticipates that extensive due diligence shall have been
performed by both parties.
 
I. RECITALS
1. The Parties to this Agreement:


(1.1) GFR Pharmaceuticals, Inc. ("GFRP"), Suite 11405 - 201A Street, Maple
Ridge, British Columbia V2X 0Y3, a Nevada corporation.
 
(1.2) New Century Scientific Investment Ltd. (“New Century”), 99 Yan Xiang Road,
Biosep Building, Xi An, Peoples’ Republic of China a corporation organized and
existing under the laws of the Peoples' Republic of China.


(1.3) Richard Pierce, President, Chief Executive Officer and controlling
shareholder of GFRP ("Mr. Pierce").
 
2. The Capital of the Parties:


(2.1) The Capital of GFRP consists of 100,000,000 shares of common voting stock
of $0.001 par value authorized, of which 1,079,940 shares are issued and
outstanding.


(2.2) The Capital of New Century consists of RMB 30,000,000 in registered
capital (US$1=RMB 8), which for the purposes of this Agreement, is referred to
as “common stock” or “capital stock”.


3. Transaction Descriptive Summary: GFRP and it's directors and shareholders
will approve the acquisition of New Century prior to Closing and the
shareholders of New Century (“New Century Shareholders”) have consented to the
acquisition of New Century by GFRP, a publicly traded company. GFRP would
acquire a 90+% interest in New Century in exchange for 40,000,000 new shares of
GFRP to New Century Shareholders (the “Share Exchange”). In addition, New
Century and/or the New Century Shareholders would acquire 200,000 freely
transferable common shares of GFRP from Mr. Pierce for a payment by New Century
and/or the New Century Shareholders of an amount equal to $500,000, less related
expenses (the “Share Purchase”). The distributions of payments will be made by
New Century to Mr. Pierce in accordance with the Escrow Agreement. The above
purchase and issuance will give New Century a 'controlling interest' in GFRP
representing approximately 95% of the issued and outstanding shares. The
transaction will not immediately close but shall be conditioned upon (1) the
delivery into escrow of the 200,000 shares from Mr. Pierce, (2) the delivery
into escrow of the 40,000,000 shares for the benefit of New Century
Shareholders, (3) the absence of material liabilities in GFRP as defined by
Generally Accepted Accounting Principles, and (4) the vend out of the three
subsidiaries prior to Closing, along with the conditions precedent to closing
listed in this agreement. The parties intend that the transactions qualify and
meet the Internal Revenue Code requirements for a tax free reorganization, in
which there is no corporate gain or loss recognized by the parties, with
reference to Internal Revenue Code (IRC) sections 354 and 368.
 
Page - 1

--------------------------------------------------------------------------------



 
4. SEC compliance. GFRP shall cause the filing with the Commission of a Current
Report on Form 8-K, within four business days of the date hereof, reporting the
execution of this Agreement, and, after the Closing, the filing and mailing to
its shareholders of an Information Statement on Schedule 14F-1 pursuant to Rule
14f-1 under the Securities Exchange Act of 1934, as amended, which is required
to be filed and mailed ten days before a change in the majority of the Board of
Directors of GFRP other than at a shareholders’ meeting. The parties contemplate
that any change in the majority of the Board of Directors will occur after the
closing.


5. Nevada compliance. Articles of Exchange are required to be filed by Nevada
law as the last act to make the acquisition final and effective under Nevada
law.


6. Audited Financial Statements. Certain filings under the Securities Exchange
Act of 1934, such as a Current Report on Form 8-K, require audited financial
statements of New Century to be filed with the SEC within 71 days of the initial
Form 8-K filing with respect to the Share Exchange. In connection with GFRP’s
filing of a Current Report on Form 8-K/A within 71 days after the Share
Exchange, as it relates to that transaction, audited financial statements of New
Century will be filed with the SEC in accordance with Form 8-K. New Century has
agreed to provide audited financial statements prepared in conformity with U.S.
GAAP to GFRP within 71 days upon the closing of the Share Exchange.






 
The Remainder of this Page is Intentionally left Blank


Page - 2

--------------------------------------------------------------------------------



 
II. PLAN OF EXCHANGE


1. Conditions Precedent to Closing.


The obligation of the parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the closing of the following
conditions precedent:


(1.1) Shareholder Approval. Each corporate party shall have secured shareholder
approval for this transaction, if required, in accordance with the laws of its
place of incorporation and its constituent documents.


(1.2) Board of Directors. The Boards of Directors of each corporate party shall
have approved the transaction and this agreement, in accordance with the laws of
its place of incorporation and its constituent documents.


(1.3) Due Diligence Investigation. Each party shall have furnished to the other
party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either party determines that there is a reason not to complete the Plan of
Exchange as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
will expire 21 days after the due diligence documents and information is
delivered to the respective parties. The “Closing Date” shall be three days
after the satisfaction or waiver of all of the conditions precedent to closing
set forth in this Plan of Exchange, unless extended to a later date by mutual
agreement of the parties.


(1.4) The rights of dissenting shareholders, if any, of each party shall have
been satisfied prior to Closing.


(1.5) All of the terms, covenants and conditions of the Plan of exchange to be
complied with or performed by each party before Closing shall have been complied
with, performed or waived in writing.


(1.6) The representations and warranties of the parties, contained in the Plan
of exchange, as herein contemplated, except as amended, altered or waived by the
parties in writing, shall be true and correct in all material respects at the
Closing Date with the same force and effect as if such representations and
warranties are made at and as of such time; and each party shall provide the
other with a certificate, certified either individually or by an officer, dated
the Closing Date, to the effect, that all conditions precedent have been met,
and that all representations and warranties of such party are true and correct
as of that date. The form and substance of each party's certification shall be
in form reasonably satisfactory to the other. In addition, it shall be a
condition precedent to New Century’s obligation to consummate the closing that a
certificate of good standing on GFRP shall have been delivered to it from the
Secretary of State of Nevada.
 
    (1.7)  Certification of GFRP. It shall be a condition precedent to the
obligation of New Century and the New Century Shareholders and Mr. Pierce to
consummate the transactions contemplated herein that a certification of GFRP,
signed in its corporate capacity, and substantially similar to the following
form be delivered to New Century and Mr. Pierce on Closing:
 
Page - 3

--------------------------------------------------------------------------------





(i)   
GFRP is a corporation duly organized and validly existing under the laws of the
State of Nevada and has all requisite corporate power to own, operate and lease
its properties and assets and to carry on its business.

(ii)   
The authorized capitalization and the number of issued and outstanding capital
shares of GFRP are accurately and completely set forth in the Plan of Exchange.

(iii)   
The issued and outstanding shares of GFRP (including 40,000,000 new investment
shares of Common Stock of GFRP to be issued to the New Century Shareholders
pursuant to Regulation S) have been duly authorized and validly issued and are
fully paid and non-assessable.

(iv)   
GFRP has the full right, power and authority to issue and deliver the 40,000,000
new investment shares of Common Stock of GFRP to the New Century Shareholders,
and, upon delivery of the certificates representing such shares as contemplated
in the Plan of Exchange, will deliver to the New Century Shareholders good,
valid and marketable title thereto, free and clear of all liens.

(v)   
GFRP has taken all steps in connection with the Plan of Exchange and the
issuance of the 40,000,000 new investment shares of Common Stock of GFRP to the
New Century Shareholders pursuant to Regulation S, which are necessary to comply
in all material respects with the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as well as the rules and regulations
promulgated pursuant thereto.

(vi)   
GFRP has no material liabilities as such term are defined by U.S. Generally
Accepted Accounting Principles. 

  (vii)  GFRP’s three wholly-owned subsidiaries, GFR Pharma, Inc., GFR Health,
Inc. and Nutritionals Direct, Inc. (the “Subsidiaries”) have been vended out
from 
           GFRP prior to Closing.
 (viii) GFRP confirms that the Board of Directors has authorized and GFRP has
established the 2000 Incentive and Non-qualified Stock Option Plan under which
GFRP
           is authorized to issue up to 100,000 shares of GFRP's common stock
with such exercise price and vesting periods as the Board of Directors deems to
be in the
           best interest of GFRP. As of May 31, 2006, no options have been
granted. GFRP represents that there are no warrants outstanding.
           (iv) GFRP agrees, for a period of eighteen months, not to rollback,
consolidate, or merge its shares in any way that would effectively reduce the
shareholdings of
                   Pierce or New Century.
 
    (1.8)  Certification of New Century. It shall be a condition precedent to
the obligation of GFRP and Mr. Pierce to consummate the transactions
contemplated herein that a certification of New Century, signed in its corporate
capacity, and substantially similar to the following form be delivered to GFRP
and Mr. Pierce on Closing:



(i)  
New Century is a corporation duly organized and validly existing under the laws
of the Peoples' Republic of China and has all requisite corporate power to own,
operate and lease its properties and assets and to carry on its business.

(ii)  
The authorized capitalization and the number of issued and outstanding capital
shares of New Century are accurately and completely set forth in the Plan of
Exchange.

(iii)  
The issued and outstanding shares of New Century (including 90%+ of the issued
and outstanding shares of common stock of New Century to be transferred to GFRP
from the New Century Shareholders) (the “New Century Shares”) have been duly
authorized and validly issued and are fully paid and non-assessable.

(iv)  
The New Century Shareholders have the full right, power and authority to sell,
transfer and deliver the New Century Shares to GFRP, and, upon delivery of the
certificates representing the New Century Shares as contemplated in the Plan of
Exchange, will transfer to GFRP good, valid and marketable title thereto, free
and clear of all liens.

(v)  
New Century has taken all steps in connection with the Plan of Exchange and the
transfer of the New Century Shares of common stock of New Century to GFRP, which
are necessary to comply in all material respects with regulations and rules
applicable to the transfer of common stock and ownership in New Century.

 
Page - 4

--------------------------------------------------------------------------------


 
    (1.9)  Certification of Mr. Pierce. It shall be a condition precedent to the
obligation of GFRP and New Century and the New Century Shareholders to
consummate the transactions contemplated herein that a certification of Mr.
Pierce, signed in his individual capacity, and substantially similar to the
following form be delivered to GFRP and New Century on Closing:



(i)  
Mr. Pierce has the full right, power and authority to sell, transfer and deliver
the 200,000 shares of Common Stock of GFRP to the New Century Shareholders for
the total purchase price of $500,000, less agreed upon expenses, and upon
delivery of the certificates representing the Share Purchase, will transfer to
the New Century good, valid and marketable title thereto, free and clear of all
liens.

(ii)  
Mr. Pierce confirms that he will retain 370,000 shares of GFRP as an investment,
of which 170,000 shall be locked up and non-transferable for three months after
the Closing and 200,000 shall be locked up and non-transferable for twelve
months after Closing.



(1.10) Absence of GFRP Liabilities, Corporate Name Rights and Transaction Fees.
GFRP shall have no material liabilities as such term is defined by U.S.
Generally Accepted Accounting Principles and counsel to GFRP shall deliver to
New Century a comfort letter with respect to the absence of said liabilities
prior to Closing. . Mr. Pierce will retain the right to future use of GFR
Pharmaceuticals Inc. only if the new management changes GFRP's corporate name.
All expenses to prepare and file documents connected to the Plan of Exchange
will be paid by New Century. The attorney comfort letter, not to exceed $3,000,
will be paid by New Century. The quarterly accounting review fees will also be
paid by New Century.


(1.11) Delivery of Audited Financial Statements. New Century shall have
delivered to GFRP audited financial statements and an audit report thereon for
the year ended December 31, 2005 and unaudited financial statements for the
quarter ended March 31, 2006, any required audits shall be prepared by a PCAOB
member audit firm in accordance with U.S. GAAP at New Century’s expense.


(1.12) Subsidiary Transfer. Pursuant to the LOI, Mr. Pierce or his nominee will
acquire a 100% interest in the Subsidiaries simultaneously with Closing pursuant
to the terms and conditions of a subsidiary transfer agreement (the “Subsidiary
Transfer Agreement”).


(1.13) Assignment of Subsidiary Debt. GFRP will also assign to Mr. Pierce or his
nominee the debt owed to GFRP by the Subsidiaries simultaneously with Closing.
The Board of Directors will approve after appropriate review (with Mr. Pierce
abstaining) the settlement of debt with GFR Pharma Ltd. and will approve the
acceptance of shares of the capital stock of GFR Pharma Ltd., as full payment of
said GFR Pharma Ltd. debt.
 
Page - 5

--------------------------------------------------------------------------------



 
(1.14) Share Transfer. Pursuant to the LOI, Mr. Pierce will transfer 200,000
shares of common voting stock of GFRP to New Century simultaneously with Closing
pursuant to the terms and conditions of a share purchase agreement (the “Share
Purchase Agreement”).


(1.15) Appointment of Nominee. Pursuant to the LOI and prior to closing any
transaction contemplated in this agreement, GFRP’s board of directors will
appoint the nominee of New Century to the board of directors of GFRP to fill the
vacancy created by the resignation of one of the current board members of GFRP.


2. Conditions Concurrent and Subsequent to Closing.


(2.1) Delivery of Registered Capital of New Century. At Closing, GFRP shall have
90+% of the beneficial interest of New Century.


(2.2) Acquisition Share Issuance and Purchase of Common Stock. Immediately upon
the Closing, Mr. Pierce shall deliver his 200,000 shares of Common Stock of GFRP
to the New Century Shareholders in exchange for total payments of $500,000 in
cash, less related expenses. In addition, GFRP shall issue 40,000,000 new
investment shares of Common Stock of GFRP to the New Century Shareholders in
exchange for a 90+% interest in New Century, and, as a result, the then
outstanding shares shall be as follows:
 


GFRP Shares Issued and Outstanding
1,079,940
Of which, shares purchased from Mr. Pierce
200,000
Acquisition Share Issuance
40,000,000
Resulting Total
41,079,940
Of which, shares controlled by New Century
40,200,000



    (2.3) Resignation of Richard Pierce and Appointment of New Century Nominee.
On or immediately after the Closing, Pierce shall resign from the positions of
director and officer of GFRP and a nominee of New Century shall be appointed to
the Board of Directors of GFRP to fill the vacancy created by Pierce's
resignation. Said appointment will occur within 10 days of the closing after
proper notice has been given pursuant to Rule 14f-1 under the Securities
Exchange Act of 1934, as amended. Upon resignation, Pierce shall hand deliver to
GFRP a signed letter regarding and confirming his resignation to the positions
of director and officer of GFRP.
 
3. Plan of Exchange


(3.1) Exchange and Reorganization: GFRP and New Century shall be hereby
reorganized, such that GFRP shall acquire a 90+% interest in New Century, and
New Century shall become a 90+% owned subsidiary of GFRP.


Page - 6

--------------------------------------------------------------------------------


(3.2) Delivery of Common Stock: At Closing, Mr. Pierce shall deliver the 200,000
shares of Common Stock of GFRP to or for the New Century Shareholders.


(3.3) Issuance of Common Stock: Within 60 days upon the effective date of the
Plan, GFRP shall issue 40,000,000 new investment shares of Common Stock of GFRP
to or for the New Century Shareholders.


(3.4) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under State Law. “Closing” shall
occur when all conditions precedent to closing have been met or are waived by
the parties. The parties anticipate the filing of a Schedule 14F-1 Information
Statement at least ten days prior to any change in majority of the Board of
Directors of GFRP. The parties expect to make such filing after the Closing.


(3.5) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.


(3.6) Rights of Dissenting Shareholders: Each Corporation is the entity
responsible for the rights of its own dissenting shareholders, if any.


(3.7) Service of Process and Address: Each Corporation shall continue to be
amenable to service of process in its own jurisdiction, exactly as before this
acquisition. The address of GFRP is Suite 11405 - 201A Street, Maple Ridge,
British Columbia V2X 0Y3. The address of New Century is 99 Yan Xiang Road,
Biosep Building, Xi An, Peoples’ Republic of China.


(3.8) Surviving Articles of Incorporation: the Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.


(3.9) Surviving By-Laws: the By-Laws of each Corporation shall remain in full
force and effect, unchanged.


(3.10) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Corporation shall and will execute and deliver any and all necessary documents,
acknowledgments and assurances and do all things proper to confirm or
acknowledge any and all rights, titles and interests created or confirmed
herein; and both companies covenant expressly hereby to deal fairly and in good
faith with each other and each others shareholders. In furtherance of the
parties desire, as so expressed, and to encourage timely, effective and
businesslike resolution the parties agree that any dispute arising between them,
capable of resolution by arbitration, shall be submitted to binding arbitration.
As a further incentive to private resolution of any dispute, the parties agree
that each party shall bear its own costs of dispute resolution and shall not
recover such costs from any other party.


Page - 7

--------------------------------------------------------------------------------




(3.11) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties are that each party has made
appropriate full disclosure to the others, that no material information has been
withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each party to the other, unless
otherwise provided, and they speak and shall be true immediately before Closing.
 
(3.11.1) Organization and Qualification. Each Corporation is duly organized and
in good standing (where applicable as a matter of law), and is duly qualified to
conduct any business it may be conducting, as required by law or local
ordinance.
 
 (3.11.2) Corporate Authority. Each Corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.
 
(3.11.3) Ownership of Assets and Property. Each Corporation has lawful title and
ownership of it property as reported to the other, and as disclosed in its
financial statements.
 
 (3.11.4) Absence of Certain Changes or Events. Each Corporation has not had any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable. Specifically, and without limitation:
 
(3.11.4-a) The business of each Corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;
 
(3.11.4-b) Except as set forth in this Plan of Exchange, neither Corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to the extent that which might contradict or not comply with any clause
or condition set forth in this Plan of Exchange, LOI or Escrow Agreement;
 
(3.11.4-c) Except for the issuance of shares and vending out of subsidiaries set
forth in this Plan of Exchange, neither Corporation shall (i) issue, grant or
pledge or agree or propose to issue, grant, sell or pledge any shares of, or
rights of any kind to acquire any shares of, its capital stock, (ii) incur any
indebtedness other than in the ordinary course of business, (iii) acquire
directly or indirectly by redemption or otherwise any shares of its capital
stock of any class or (iv) enter into or modify any contact, agreement,
commitment or arrangement with respect to any of the foregoing;

   
 

 
Page - 8

--------------------------------------------------------------------------------


 
      (3.11.4-d) Except in the ordinary course of business, neither party shall
(i) increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors.
 
      (3.11.4-e) Neither party shall assume, guarantee, endorse or otherwise
become responsible for the obligations of any other individual, firm or
corporation or make any loans or advances to any individual, firm or
corporation, other than obligations and liabilities expressly assumed by the
other that party;

      (3.11.4-f) Neither party shall make any investment of a capital nature
either by purchase of stock or securities, contributions to capital, property
transfers or otherwise, or by the purchase of any property or assets of any
other individual, firm or corporation. 
 
      (3.11.5) Absence of Undisclosed Liabilities. Each Corporation has, and has
no reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.
 
      (3.11.6) Legal Compliance. Each Corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.
 
     (3.11.7) Legal Proceedings. Each Corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.
 
 
Page - 9

--------------------------------------------------------------------------------

 
 
      (3.11.8) No Breach of Other Agreements. This Agreement, and the faithful
performance of this agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.
 
            (3.11.9) Capital Stock. The issued and outstanding shares and all
shares of capital stock of each Corporation is as detailed herein, that all such
shares are in fact issued and outstanding, duly and validly issued, were issued
as and are fully paid and non-assessable shares, and that, other than as
represented in writing, there are no other securities, options, warrants or
rights outstanding, to acquire further shares of such Corporation.
 
      (3.11.10) SEC Reports, Liabilities and Taxes.(i) GFRP has filed all
required registration statements, prospectuses, reports, schedules, forms,
statements and other documents required to be filed by it with the SEC since the
date of its registration under the Securities Act of 1933, as amended
(collectively, including all exhibits thereto, the "GFRP SEC Reports"). None of
the GFRP SEC Reports, as of their respective dates, contained any untrue
statements of material fact or failed to contain any statements which were
necessary to make the statements made therein, in light of the circumstances,
not misleading. All of the GFRP SEC Reports, as of their respective dates (and
as of the date of any amendment to the respective GFRP SEC Reports), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder.
 
    (ii) Except as disclosed in the GFRP SEC Reports filed prior to the date
hereof, GFRPand its Subsidiaries have not incurred any liabilities or
obligations (whether or not accrued, contingent or otherwise) that are of a
nature that would be required to be disclosed on a balance sheet of GFRP and its
Subsidiaries or the footnotes thereto prepared in conformity with GAAP, other
than (A) liabilities incurred in the ordinary course of business or (B)
liabilities that would not, in the aggregate, reasonably be expected to have a
material adverse effect on GFRP.
 
    (iii) Except as disclosed in the GFRP SEC Reports filed prior to the date
hereof, GFRP and each of its Subsidiaries (i) have prepared in good faith and
duly and timely filed (taking into account any extension of time within which to
file) all material tax returns required to be filed by any of them and all such
filed tax returns are complete and accurate in all material respects; (ii) have
paid all taxes that are shown as due and payable on such filed tax returns or
that GFRP or any of its Subsidiaries are obligated to pay without the filing of
a tax return; (iii) have paid all other assessments received to date in respect
of taxes other than those being contested in good faith for which provision has
been made in accordance with GAAP on the most recent balance sheet included in
GFRP’s financial statements; (iv) have withheld from amounts owing to any
employee, creditor or other person all taxes required by law to be withheld and
have paid over to the proper governmental authority in a timely manner all such
withheld amounts to the extent due and payable; and (v) have not waived any
applicable statute of limitations with respect to United States federal or state
income or franchise taxes and have not otherwise agreed to any extension of time
with respect to a United States federal or state income or franchise tax
assessment or deficiency.
 
 
Page - 10

--------------------------------------------------------------------------------

 
 
              (3.11.11) Brokers' or Finder's Fees. Each Corporation is not aware
of any claims for brokers' fees, or finders' fees, or other commissions or fees,
by any person not disclosed to the other, which would become, if valid, an
obligation of either company.
 
     (3.12) Miscellaneous Provisions
 
      (3.12.1) . Except as required by law, no party shall provide any
information concerning any aspect of the transactions contemplated by this
Agreement to anyone other than their respective officers, employees and
representatives without the prior written consent of the other parties hereto.
The aforesaid obligations shall terminate on the earlier to occur of (a) the
Closing, or (b) the date by which any party is required under its articles or
bylaws or as required by law, to provide specific disclosure of such
transactions to its shareholders, governmental agencies or other third parties.
In the event that the transaction does not close, each party will return all
confidential information furnished in confidence to the other. In addition, all
parties shall consult with each other concerning the timing and content of any
press release or news release to be issued by any of them.
 
      (3.12.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.
 
      (3.12.3) The Parties to this agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration
Association. As a further incentive to avoid disputes, each party shall bear its
own costs, with respect thereto, and with respect to any proceedings in any
court brought to enforce or overturn any arbitration award. This provision is
expressly intended to discourage litigation and to encourage orderly, timely and
economical resolution of any disputes which may occur.
 
      (3.12.4) If any provision of this Agreement or the application thereof to
any person or situation shall be held invalid or unenforceable, the remainder of
the Agreement and the application of such provision to other persons or
situations shall not be effected thereby but shall continue valid and
enforceable to the fullest extent permitted by law.
 
      (3.12.5) No waiver by any party of any occurrence or provision hereof
shall be deemed a waiver of any other occurrence or provision.
 
      (3.12.6) The parties acknowledge that both they and their counsel have
been provided ample opportunity to review and revise this agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively. The Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada.
 
 
Page - 11

--------------------------------------------------------------------------------

 


4. Termination. The Plan of exchange may be terminated by written notice, at any
time prior to closing, (i) by mutual consent, (ii) by either party during the
due diligence phase, (iii) by either party, in the event that the transaction
represented by the anticipated Plan of exchange has not been implemented and
approved by the proper governmental authorities 60 days from the date of this
Agreement, (iv) if payments scheduled in the Escrow Agreement are not received
when due or (v) by either party in the event that a condition of closing is not
met by August 20, 2006. In the event that termination of the Plan of exchange by
either or both, as provided above, the Plan of exchange shall forthwith become
void and there shall be no liability on the part of either party or their
respective officers and directors.


5.  Closing. The parties hereto contemplate that the Closing Date of this Plan
of Exchange shall occur no more than three days after all of the conditions
precedent have been met or waived. The closing deliveries will be made pursuant
to this Agreement and the LOI and the Escrow Agreement. On or prior to Closing,
the certificate of the 200,000 shares of Common Stock of GFRP from Mr. Pierce
will be delivered to New Century for distribution to the New Century
Shareholders and Mr. Pierce shall be paid by New Century and/or the New Century
Shareholders an amount aggregately equal to $500,000, of which $175,000 shall be
used to settle liabilities and transaction expenses. In addition, within 60 days
of signing the Plan of Exchange, GFRP shall issue 40,000,000 new investment
shares of Common Stock of GFRP pursuant to Regulation S under the Securities Act
of 1933, as amended, to the New Century shareholders for a 90+% interest in New
Century. The parties acknowledge that the Escrow Agreement has a default
provision that governs the rights of the parties in the event that certain
performances are not made on a timely basis and they expressly accept the terms
thereof.


6. Merger Clause. This Plan of Exchange, together with the LOI, Escrow
Agreement, the Share Purchase Agreement, and the Subsidiary Transfer Agreement,
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof, and such documents supercede all prior understandings or
agreements between the parties hereto, whether oral or written, with respect to
the subject matter hereof, all of which are hereby superceded, merged and
rendered null and void.








The Remainder of this Page is Intentionally left Blank
 
 
Page - 12

--------------------------------------------------------------------------------

 




The parties hereto, intending to be bound, hereby sign this Plan of Exchange
below as of the date first written above.




GFR PHARMACEUTICALS, INC. ("GFRP")                     RICHARD PIERCE




By:  /s/ Richard Pierce                           /s/ Richard Pierce  
Name: Richard Pierce,                          (Individually)
Title: President and Chief Executive Officer                        Majority
Shareholder
                            / Selling Shareholder      


NEW CENTURY SCIENTIFIC INVESTMENT LTD. ("NEW CENTURY")




By:  /s/ Wang, Li An  
Name: Wang, Li An
Title: Authorized Representative




GUO, LI AN
/s/ Guo, Li An 
(Individually)  
Majority Shareholder         
 
 
Page - 13

--------------------------------------------------------------------------------

